Case 2:19-bk-10119-RK                    Doc 221 Filed 11/20/19 Entered 11/20/19 16:21:32   Desc
                                          Main Document     Page 1 of 5


 1   David A. Tilem (SBN 103825)
     LAW OFFICES OF DAVID A. TILEM
 2   206 North Jackson Street, Suite 201
     Glendale, California 91206
 3   Tel: 888-257-7648 * 818-507-6000
          Fax: 818-507-6800
 4   DavidTilem@TilemLaw.com
 5   Attorneys for Debtor and Debtor-
          In-Possession
 6
 7                                              UNITED STATES BANKRUPTCY COURT
 8                                              CENTRAL DISTRICT OF CALIFORNIA
 9                                                   LOS ANGELES DIVISION
10
11   In re:                                                   )   Case No. 2:19-bk-10119-RK
                                                              )
12                                                            )   Chapter 11
                                                              )
13                                                            )   DEBTOR’S OPPOSITION TO UNITED
                                                              )   STATES TRUSTEE’S MOTION TO
14   DAVID LEE,                                               )   DISMISS OR CONVERT CASE (DKT.
                                                              )   #187)
15                                                            )
                                                              )   Hearing
16                                                            )   Date: December 4, 2019
                                                              )   Time: 11:00 A.M.
17                          Debtor.                           )   Place: Courtroom 1675
                                                              )        255 E. Temple St.
18                                                            )        Los Angeles, CA 90012
     _______________________________                          )
19
20              David Lee (the “Debtor”) responds to the United States
21   Trustee’s motion to dismiss his case as follows:
22   / / /
23   / / /
24   / / /
25   / / /
26   / / /
27   / / /
28   / / /


     03062\L\04-8010Avalon20191119-Opp2MTD-DAT.wpd            1
Case 2:19-bk-10119-RK   Doc 221 Filed 11/20/19 Entered 11/20/19 16:21:32   Desc
                         Main Document     Page 2 of 5
Case 2:19-bk-10119-RK   Doc 221 Filed 11/20/19 Entered 11/20/19 16:21:32   Desc
                         Main Document     Page 3 of 5
        Case 2:19-bk-10119-RK                     Doc 221 Filed 11/20/19 Entered 11/20/19 16:21:32                                      Desc
                                                   Main Document     Page 4 of 5



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
206 North Jackson Street, Suite 201, Glendale, CA 91206

A true and correct copy of the foregoing document entitled (specify) DEBTOR’S OPPOSITION TO UNITED
STATES TRUSTEE’S MOTION TO DISMISS OR CONVERT CASE (DKT. #187) will be served or was served (a) on the
judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
11/20/19, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:




                                                                                            Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) 11/20/19, I served the following persons and/or entities at the last known addresses in this bankruptcy case or
adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first class,
postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will
be completed no later than 24 hours after the document is filed.

Honorable Robert Kwan
United States Bankruptcy Court
255 E. Temple Street, Suite 1682
Los Angeles, CA 90012


                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date)                  , I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.



                                                                                            Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.




 11/20/2019                    Joan J. Fidelson                                                 /s/ Joan J. Fidelson
 Date                           Printed Name                                                    Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
        Case 2:19-bk-10119-RK                     Doc 221 Filed 11/20/19 Entered 11/20/19 16:21:32                                      Desc
                                                   Main Document     Page 5 of 5




ECF Service List:


       Baruch C Cohen bcc@BaruchCohenEsq.com, paralegal@baruchcohenesq.com
       Sean C Ferry sferry@rasflaw.com, sferry@ecf.courtdrive.com
       Todd S Garan ch11ecf@aldridgepite.com, TSG@ecf.inforuptcy.com;tgaran@aldridgepite.com
       Nichole Glowin nglowin@wrightlegal.net, BKUDGeneralupdates@wrightlegal.net
       Blake J Lindemann Blake@lawbl.com, Nataly@lawbl.com
       Erica T Loftis Pacheco erica.loftispacheco@bonialpc.com
       Valerie Smith claims@recoverycorp.com
       David A Tilem davidtilem@tilemlaw.com,
        DavidTilem@ecf.inforuptcy.com;joanfidelson@tilemlaw.com;JoanFidelson@ecf.inforuptcy.com;DianaChau@tilem
        law.com
       Edward A Treder cdcaecf@bdfgroup.com
       United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
       Hatty K Yip hatty.yip@usdoj.gov




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
